Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 06/01/2022. In virtue of this communication entered below, claims 1, 3-16 are allowed.
Claim 2 is cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.

Allowable Subject Matter

Claims 1, 3-16 are allowed.


      Reasons for Allowance
The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims: 
Otsubo et al. (US 2009/0232362), discloses a biometric information acquisition apparatus includes a light illuminator to illuminate a subject with light at least over a range corresponding to a pixel arrangement region where a plurality of pixels to receive light from the subject are arranged, and an imager placed on the same plane as the light illuminator and including the pixel arrangement region where the plurality of pixels are arranged. (Abstract)
Miura et al. (US 2012/0230555), discloses It is provided an authentication system comprising: an input device; an image pickup device for picking up an image of the living body; an image processing unit for processing the image picked up by the image pickup device; a storage device for storing a plurality of pieces of first feature data and a plurality of pieces of second feature data; and a matching processing unit for checking input data, which indicates features of a living body picked up by the image pickup device, against each of the plurality of pieces of first feature data and each of the plurality of pieces of second feature data. Each of the plurality of pieces of second feature data is data that is smaller in size than each of the plurality of pieces of first feature data and that includes at least a part of the features of the living body. (Abstract)
Suzuki (US 2016/0054822) discloses an input device mounted in a vehicle, separated from a display unit and configured to input a finger operation to an operation surface to operate an image of the display unit is provided. The input device includes a detector that detects presence and absence of a finger in a groove, and controller that prohibits an input of a finger operation to an operation surface when a finger operation to the operation surface has not been performed for a predetermined time or longer and that cancels the prohibition of the input when determining the presence of sliding of the finger in the groove based on detection of the finger in the groove by the detector.(Abstract)
Otsuki et al. (US 2013/0293518), discloses A picture display apparatus includes a screen including a light guide plate which propagates a light of a specific wavelength inside and has a diffuser structure 24 for diffusing a visible light on one surface, a projection unit for projecting an image on the screen by the visible light, a photographing unit for photographing the light of a specific wavelength, and a position specification unit which, when the light of a specific wavelength propagated inside the light guide plate is reflected by an object contacting the light guide plate, specifies a position at which the object contacts the light guide plate after the photographing unit photographs the reflected light. (Abstract)
A statement indicating reasons for allowable subject matter follows: The analysis of closest prior arts, examiner’s actions, and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record. 
Regarding independent claim 1, the cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “A system for recognizing a person, comprising: a housing including a surface; a presence detecting sensor disposed beneath the surface and configured for sensing presence of a finger being placed on the surface; a first light source disposed beneath the surface and configured to emit, in response to the finger being sensed, a radiation to the finger, resulting in finger reflected radiation; a magnifying lens configured for magnifying the finger reflected radiation, resulting in magnified finger reflected radiation; a mirror configured for reflecting the magnified finger reflected radiation, resulting in mirror reflected radiation; a minifying lens configured for minifying the mirror reflected radiation, resulting in minified reflected radiation; a first sensor configured for acquiring an image of a fingerprint of the person based on sensing the minified reflected radiation and transforming the minified reflected radiation into electrical signals to acquire the image; and an identification module implemented on at least one processor and configured for recognizing the person based on the image. ”, as recited in the independent claims.  
Dependent Claims are allowed due to their dependency on the above-noted independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

						Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661